On reconsideration of this cause, after rehearing granted the majority of the Court are of the opinion that the decree appealed from must be affirmed on the authority of the opinion and judgment in the case of Green v. Northern Investment Corporation, 140 Fla. 386, 191 So. 778.
In that case we definitely adjudicated the question as to what the owner of property would be required to pay to redeem from the lien under tax certificates sold to one other than the owner under the terms of Chapter 18296, Acts of 1937.
In this case the chancellor followed our enunciations found in the Green case, supra.
The decree is affirmed.
BROWN, C. J., BUFORD, THOMAS and ADAMS, JJ., concur.
WHITFIELD, TERRELL, and CHAPMAN, JJ., dissent.